Citation Nr: 1605122	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-25 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent disabling for spondylolysis of the L5.

2.  Entitlement to an initial evaluation in excess of 20 percent disabling for right lower extremity radiculopathy, to include whether a compensable evaluation is warranted prior to November 9, 2012.

3.  Entitlement to an initial evaluation in excess of 20 percent disabling for left lower extremity radiculopathy, to include whether a compensable evaluation is warranted prior to November 9, 2012.

4.  Entitlement to an effective date earlier than November 9, 2012, for the grant of total disability rating based on unemployability due to service connected disability (TDIU).




REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to September 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

In a January 2013 rating decision the Veteran was granted service connection for radiculopathy of the right and left lower extremities and separate 20 percent evaluations were assigned effective November 9, 2012, the date of a VA examination.  In that same decision, the RO granted entitlement to TDIU, also effective November 9, 2012.  The RO explained that the radiculopathy was due to his service-connected back disability.  The Veteran did not file any document with VA expressing disagreement with the January 2013 decision regarding the radiculopathy evaluations.  However, the lower extremity radiculopathies are manifestations of the Veteran's service-connected back disability.  When the Veteran disagreed with the amount of compensation awarded for back, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) (2015).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his back disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for lower extremity radiculopathy in the January 2013 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the back.  Thus, the issues before the Board are as shown on the title page. 

In April 2013 the Veteran indicated that he was withdrawing his appeal for the issue of evaluation of the lumbar spine as he was granted TDIU effective November 9, 2012.  However, the Veteran indicated that he desired an earlier effective date for TDIU and if it could not be granted then he would appeal.  The April 2013 statement of the Veteran is a Notice of Disagreement with the effective date assigned for TDIU.  Thereafter, the appeal on the issue was perfected.  In addition, as the statement continues to indicate that he desires a higher overall evaluation, the Board does not interpret the statement as a withdrawal of the issue of entitlement to a higher evaluation for lumbar spine.  

The Veteran presented testimony at a hearing before the undersigned in October 2015.  The transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Review of the claims file reveals that the Veteran receives VA treatment; however, the most recent VA treatment records associated with the claims file are dated in September 2012.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran that are dated since September 2012.  38 C.F.R. § 3.159.

At the hearing before the undersigned, when asked about where he received treatment in 2012, the Veteran reported that he received treatment from a private provider, Dr. R.W.  Review of the clams file reveals private treatment records from Dr. R.W., dated to January 2010.  On remand, after obtaining any necessary authorization, attempt to obtain and associate with the claims file, treatment records regarding the Veteran from Dr. R.W. dated since January 2010.  Id.

A Social Security Administration Data Process printout, dated in September 2012, indicates that the Veteran was granted Social Security Disability Insurance.  It does not appear that an attempt has been made to obtain the records regarding this application.  Because Social Security Administration (SSA) records are potentially relevant to the Board's determination, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran currently does not meet the schedular criteria for the award of a TDIU prior to November 9, 2012.  However, the pending issues of entitlement to higher evaluations for the back and lower extremity radiculopathies may impact the Veteran's claim for TDIU.  Specifically, if a sufficient compensable evaluation is assigned for right and/or left lower extremity radiculopathy prior to November 9, 2012, the Veteran may then meet the schedular criteria for a TDIU.  Thus, the issues are inextricably intertwined and adjudication of the TDIU claim must be deferred until these issues are resolved.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  In a statement dated in January 2010 the Veteran's private provider reported that the Veteran is not employable secondary to lumbar back pain due to discogenic disease.  As such, for any period on appeal prior to November 9, 2012, for which the Veteran does not meet the schedular criteria for award of a TDIU, the claim must be referred to the Director of C&P for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since September 2012.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Dr. R.W., dated since January 2010.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter, readjudicate the claims of entitlement to higher evaluations for spondylolysis of the L5, right lower extremity radiculopathy, and left lower extremity radiculopathy, including whether the Veteran is entitled to a compensable evaluation for right and/or left lower extremity radiculopathy prior to November 9, 2012.  If the Veteran does not meet the schedular criteria for award of a TDIU during any period prior to November 9, 2012, the claims file should be forwarded to the Director of VA's C&P Service or Under Secretary for Benefits for consideration of entitlement to an TDIU for the period prior to November 9, 2012, in accordance with 38 C.F.R. § 4.16(b).

5.  Then review the record and readjudicate the claims.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


